                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

CARL J. TATE                                                                  PLAINTIFF
ADC #105109

v.                         CASE NO. 4:19-CV-00390 BSM-PSH

CYNTHIA T. NELSON, et al.                                                   DEFENDANTS

                                        ORDER

      After careful review, United States Magistrate Judge Patricia S. Harris’s findings and

partial recommendation [Doc. No. 25] are adopted, and Rory Griffin’s motion to dismiss

[Doc. No. 14] is denied.

      IT IS SO ORDERED this 18th day of September 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
